Citation Nr: 1727717	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA benefits, to include dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1957 to February 1977. He died in February 1983. The appellant has claimed entitlement to VA benefits on the basis of her status as the Veteran's surviving spouse.

The matter comes before the Board of Veterans' Appeals' (Board) on appeal from a November 2015 rating decision by the VA Regional Office (RO) in Phoenix, Arizona, which denied granting surviving spouse status for the Appellant for purpose of entitlement to VA benefits.

The appellant had previously requested a hearing before the Board, but subsequently withdrew her request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Appellant and the Veteran were married in June 1959, and then divorced in August 1977.

2. The Veteran died in February 1983.

3. At the time of the Veteran's death, the Appellant was not continuously cohabitating with the Veteran, and they were living separately since 1978.




CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA benefits. 38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1 (j) , 3.5, 3.50, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recognition as Surviving Spouse

The Appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits, to include death pension benefits. She endorsed that the marriage was terminated as a result of the Veteran's death in February 1983. See August 2015 VA Form 21-534EZ. The Appellant acknowledges that the Veteran had moved out to take care of his father; however, she endorsed that "all intentions were given for us to reside together again." She noted that the Veteran died from his addiction before they were able to get back together.

For VA purposes, a "marriage" is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103 (c) (West 2014); 38 C.F.R. § 3.1 (j) (2016).

 A "surviving spouse" is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53 (a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55 , has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101 (3) (West 2014); 38 C.F.R. § 3.50 (b) (2016).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought. If the appellant is not established as a proper claimant, the claim can proceed no further. The appellant has the burden to establish her status as claimant. See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them. The criteria for establishing status as a surviving spouse prescribe that the claimant must have been married to the Veteran at the time of his death, or else having lived with the Veteran continuously from the date of marriage to the date of the Veteran's death. 38 C.F.R. § 3.50 (b).

The Appellant's application for DIC benefits cited the reason for the termination of her marriage was the Veteran's death in February 1983; however, the record indicates that the she and the Veteran were divorced in April 1977. See August 1977 Divorce Decree. The Appellant contends that she and the Veteran intended to get back together, the Veteran died from his addiction before this occurred. She was asked to provide corroborating statements supporting her continuous cohabitation with the Veteran since their separation; however, she has failed to produce any evidence to support this fact.

The record indicates that the Appellant and the Veteran were married from January 1957 to August 1977. There is no evidence in the record to suggest that the Appellant and the Veteran continuously cohabitated since their divorce.  They were not living together at the time of the Veteran's death in February 1983.

For the foregoing reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving VA benefits, to include death pension benefits, have not been met.

ORDER


Status as a surviving spouse for the purpose of VA benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


